DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 36 are rejected under 35 U.S.C. 103 as obvious over USPN 5,991,923 to Maria in view of USPAP 2013/0036526 to Rashman in view of (when necessary) USPAP 2004/0106340 to Kreider and/or USPN 6,723,428 to Foss.
Claim 34, Maria discloses a tear-away textile hospital gown comprising a plurality of spaced-apart, releasable, snap closures disposed at locations enabling the gown to be opened along the entire length of shoulder and side seams to enable rapid access to the frontal anatomy of a patient lying on their 
Maria does not appear to mention the snaps being non-metallic, or treating the gown as claimed, but Rashman discloses that it is known in the gown art to construct a washable textile gown with non-metallic snaps, so as to not interfere with MRI equipment, and with a treating composition that inhibits the sustainability and growth of pathogenic microbes on the textile ([0029], [0038], [0039] and [0054]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the gown with non-metallic snaps to prevent MRI interference and to treat the gown with a wash durable treating composition to inhibit the sustainability and growth of pathogenic microbes on the textile through repeated cycles of use and washing.
Claim 36, Rashman does not appear to mention the composition comprising the claimed composition but Kreider discloses a wash durable antimicrobial composition comprising a polymer/metal complex dissolved or dispersed in water and then mixed with a liquid carrier comprising a buffer to create an aqueous solution or suspension having a pH not greater than about 6.5; wherein the polymer may be a polyester and wherein the metal is selected from a group of metal-containing compounds comprising titanium, zinc or silver in the form of a water soluble, insoluble or amphoteric powder, filler, salt (see entire document including [0006]-[0017] and Examples 1-3). Plus, Foss discloses that it is known in the art to use polyolefins, polyesters (e.g. PBT), or polyamides as an antimicrobial polymer binder to provide wash durability of more than 50 commercial washings (see entire document including column 1, lines 15-27 and column 21, lines 11-49). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the antimicrobial composition from the claimed antimicrobial composition, to provide a highly wash durable antimicrobial treated gown and because it has been held to be within the general skill of a worker in the art to select a known antimicrobial composition on the basis of its suitability and desired characteristics.


Claims 1, 2, 4, 7, 12-14, 16, 17, 19, 26-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2004/0106340 to Kreider in view of USPN 6,723,428 to Foss and further in view of (when necessary) USPAP 2013/0036526 to Rashman, USPN 5,991,923 to Maria, and/or USPAP 2008/0306183 to Leukel.
Claims 1, 26, 29-31 and 36, Kreider discloses a washable textile treated in a liquid bath to inhibit the sustainability and growth of pathogenic microbes on the treated textile, the liquid bath having a pH not greater than about 6.5 and comprising: a liquid carrier; a treating composition that is an aqueous solution or suspension comprising water, a dispersed finely divided or ionic metallic component, and a polymeric component that is miscible with the aqueous solution or suspension; wherein the liquid carrier is a buffering agent;  wherein the polymeric component is a polymer; and wherein the metallic component may be a silver compound such as silver zeolite or silver glass (see entire document including [0006]-[0017] and Examples 1-3).
Kreider does not appear to mention the polymer (binder) component being PBT but Kreider discloses that even the preferred binder polymer (polyurethane) provides diminishing wash durability ([0012] and Table 2). Foss discloses that it is known in the art to use polyolefins, polyesters (e.g. PBT), or polyamides as an antimicrobial polymer binder to provide wash durability of more than 50 commercial washings (see entire document including column 1, lines 15-27 and column 21, lines 11-49). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polyolefin, polyester (e.g. PBT), or polyamide as the polymer binder, to provide more than 50 commercial washings durability.
Regarding any product-by-process steps, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed wash durability and log kill rate, considering that the applied prior art discloses wash durability of over 50 commercial washings (column 23, lines 48-52) and a log kill rate of 3 or greater (column 20, lines 52-67), the claimed properties appear to taught or inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 2, Kreider discloses that the metal-containing antimicrobial compound is a silver compound such as silver zeolite or silver glass [0011] but Kreider does not appear to specifically mention silver chloride. Leukel discloses that it is known in the art to use antimicrobial silver such as silver zeolite, silver glass, or silver chloride (see entire document including [0018]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the silver compound from any suitable antimicrobial silver compound material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Claim 12, the liquid carrier may comprise acetic acid (Examples 1-3). 
Claim 13, considering that the applied prior art teaches a substantially identical textile in terms of structure and materials, the claimed properties would be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 14, 17, 19, 27 and 28, regarding the claimed product-by-process steps, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Plus, the Office takes official notice (now admitted prior art) that it is known in the medical garment art to sterilize garments.
Claim 16, the textile is treated by dipping the textile in the liquid bath [0017]. 
Claims 19 and 26, the textile is dried [0031].
Claim 32, the product may be apparel [0013].


Claims 1, 2, 4, 7, 12-14, 16, 17, 19, 26-34 and 36 are rejected under 35 U.S.C. 103 as obvious over USPAP 2013/0036526 to Rashman in view of USPAP 2004/0106340 to Kreider in view of (when necessary) USPN 5,991,923 to Maria, USPAP 2008/0306183 to Leukel, and/or USPN 6,723,428 to Foss. 
Claim 26, Rashman discloses a washable textile treated with an antimicrobial material to inherently inhibit the sustainability and growth of pathogenic microbes on the treated textile (see entire document including [0029]). Rashman does not appear to mention a specific antimicrobial material but Kreider discloses that it is known in the apparel art to treat a washable textile in a liquid bath to inhibit the sustainability and growth of pathogenic microbes on the treated textile and provide an antimicrobial coating with improved wash durability, the liquid bath having a pH not greater than about 6.5 and comprising: a liquid carrier; a treating composition that is an aqueous solution or suspension comprising water, a dispersed finely divided or ionic metallic component, and a polymeric component that is miscible with the aqueous solution or suspension; wherein the liquid carrier is a buffering agent; wherein the polymeric component is a polymer such as polyester; wherein the metallic component may be a silver compound such as silver zeolite or silver glass, and wherein the moisture content of the coated fabric is inherently reduced when it is dried (see entire document including [0006]-[0017], [0031], and Examples 1-3). Therefore, it would have been obvious to one having ordinary skill in the art to apply the 
Regarding any product-by-process steps, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 27 and 28, regarding the claimed product-by-process steps, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Plus, the Office takes official notice (now admitted prior art) that it is known in the medical garment art to sterilize garments.
Claim 29, the coating is wash durable ([0001] or Kreider). 

Claim 32, the washable textile is apparel [0029].
Claims 33 and 34, Rashman does not appear to mention the gown with the claimed tear-away construction but Maria discloses that it is known in the art to construct gowns with the claimed tear-away construction to provide improved attaching and detaching means (see entire document including Figures). Therefore, it would have been obvious to one having ordinary skill in the art to construct the gown with the claimed tear-away construction, motivated by a desire to produce a gown with improved attaching and detaching means. 
Claims 34 and 36, the snaps of Rashman are non-metallic [0054].
Claim 1, Kreider does not appear to mention the polymer (binder) component being PBT but Kreider discloses that even the preferred binder polymer (polyurethane) provides diminishing wash durability ([0012] and Table 2). Foss discloses that it is known in the art to use polyolefins, polyesters (e.g. PBT), or polyamides as an antimicrobial polymer binder to provide wash durability of more than 50 commercial washings (see entire document including column 1, lines 15-27 and column 21, lines 11-49). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polyolefin, polyester (e.g. PBT), or polyamide as the polymer binder, to provide more than 50 commercial washings durability. 

In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 2, Kreider discloses that the metal-containing antimicrobial compound is a silver compound such as silver zeolite or silver glass [0011] but Kreider does not appear to specifically mention silver chloride. Leukel discloses that it is known in the art to use antimicrobial silver such as silver zeolite, silver glass, or silver chloride (see entire document including [0018]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the silver compound from any suitable antimicrobial silver compound material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 4 and 7, Foss discloses that the polymeric component may comprise a polyester such as PBT (column 21, lines 36-49). 
Claim 12, the liquid carrier may comprise acetic acid (Examples 1-3 of Kreider). 
Claim 13, considering that the applied prior art teaches a substantially identical textile in terms of structure and materials, the claimed properties would be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 14, 17 and 19, regarding the claimed product-by-process steps, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Plus, the Office takes official notice (now admitted prior art) that it is known in the medical garment art to sterilize garments.
Claim 16, the textile is treated by dipping the textile in the liquid bath ([0017] of Kreider). 
Claim 19, the textile is dried ([0031] of Kreider).

Response to Arguments
Applicant's arguments and declaration filed 10/1/2021 have been considered but are moot in view of the new ground(s) of rejection.Capable of destroying or inhibiting the growth of microorganisms. Capable of destroying or inhibiting the growth of microorganisms.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789